PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said .stipulation is in the words and figures following, to wit:
“It is hereby stipulated and agreed by and between the parties in the above entitled appeal, by their respective attorneys of record herein, that said appeal shall be dismissed without costs.
“Dated at Chicago, Illinois, this 3d day of November, A. D. 1937.”
On consideration whereof, it is now here ordered, adjudged, and decreed by this court that this appeal be, and the same is hereby, dismissed without costs, pursuant to the foregoing stipulation.